Citation Nr: 0946333	
Decision Date: 12/07/09    Archive Date: 12/18/09

DOCKET NO.  08-06 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for posttraumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for chloracne.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for diabetes mellitus.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for neuropathy.

5.  Entitlement to service connection for neuropathy.

6.  Entitlement to service connection for bilateral hearing 
loss.

7.  Entitlement to service connection for bilateral tinnitus.

8.  Entitlement to service connection for a bilateral knee 
disorder.

9.  Entitlement to service connection for eczema.

10.  Entitlement to service connection for hypertension/heart 
condition.


REPRESENTATION

Appellant represented by:	Rick Little, Agent


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to 
November 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.

In the Veteran's claim from March 2006, he stated that he 
would "like to file a reopen claim for all [non-service 
connected] conditions."  Included in this list was the 
Veteran's claim for service connection for a respiratory 
condition associated with herbicide exposure, which was 
denied in a September 2003 rating decision.  This claim to 
reopen was not adjudicated in the February 2007 rating 
decision, currently on appeal.

In view of the above, the Board finds that the record raises 
a claim to reopen for a claim of service connection for a 
respiratory condition associated with herbicide exposure, 
which is referred to the RO for initial adjudication.


FINDINGS OF FACT

1.  February 1999 and September 2003 rating decisions denied 
the claim of entitlement to service connection for PTSD, 
chloracne, diabetes mellitus, and neuropathy.

2.  Evidence pertaining to the Veteran's PTSD, chloracne, and 
diabetes mellitus received since the February 1999 and 
September 2003 rating decisions was previously submitted, 
does not relate to an unestablished fact necessary to 
substantiate the claim, is cumulative or redundant, and does 
not raise a reasonable possibility of substantiating the 
claim.

3.  Evidence pertaining to the Veteran's neuropathy received 
since the September 2003 rating decision was not previously 
submitted, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.

4.  The Veteran's neuropathy, bilateral hearing loss, and 
hypertension/heart disorder did not have onset in service and 
are not otherwise etiologically related to service.

5.  The Veteran does not currently suffer from tinnitus, a 
bilateral knee disorder, or eczema, and did not suffer from 
those diseases during any time period on appeal.


CONCLUSIONS OF LAW

1.  The February 1999 and September 2003 rating decisions 
that denied service connection for PTSD, chloracne, diabetes 
mellitus, and neuropathy are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2009).

2.  Evidence received since the February 1999 and September 
2003 rating decisions is not new and material, and the 
Veteran's claim for service connection for PTSD, chloracne, 
and diabetes mellitus, are not reopened.  38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Evidence received since the September 2003 rating 
decision is new and material, and the Veteran's claim for 
service connection for neuropathy is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

4.  The criteria for service connection for neuropathy, 
bilateral hearing loss, tinnitus, bilateral knee disorder, 
eczema, and hypertension/heart condition have not been met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2002); 38 
C.F.R. § 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

In February 1999, the RO denied service connection for PTSD.  
The RO also denied service connection for chloracne, diabetes 
mellitus, and neuropathy in a September 2003 rating decision.  
The Veteran did not initiate an appeal of these decisions.  
Therefore, the decisions are final.  38 U.S.C.A. § 7104 (West 
2002).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  Hence, before reaching 
the issue of whether service connection is warranted, the 
Board must first determine whether the claim may be reopened.  
See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en 
banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 
1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2008).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.  The evidence to be considered in making this new 
and material determination is that added to the record since 
the last final denial on any basis.  Id.

PTSD, chloracne, and diabetes mellitus

In a February 1999 rating decision, the RO denied the 
Veteran's claim for PTSD.  The basis of the denial was that 
there were no verifiable stressors identified by the Veteran.  
While he was diagnosed with PTSD in September 1997, there is 
no stressor to link to the Veteran's PTSD.

Based on the above, in order to reopen his claim, the record 
must show the receipt, since the February 1999 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the claimed disability was caused by an 
identified, verifiable stressor experienced during the 
Veteran's service.

In a September 2003 rating decision, the RO denied service 
connection for chloracne and diabetes mellitus.  The basis of 
the denial was that the evidence of record did not show that 
the Veteran had been diagnosed with chloracne and diabetes 
mellitus.

Based on the above, in order to reopen his claims, the record 
must show the receipt, since the September 2003 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the Veteran has current diagnoses of the 
claimed disabilities.

Notwithstanding the RO's denial to reopen these claims, the 
Board has jurisdictional responsibility to determine whether 
it is proper to reopen the claim.  See Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine on 
its own whether there is new and material evidence to reopen 
these claims.  Only if the Board determines that new and 
material evidence sufficient to reopen the claims has been 
received, will the Board proceed to address the merits.  
Otherwise, the analysis ends with a decision to not reopen 
the claims.

Since the last final disallowances in February 1999 and 
September 2003, the Veteran submitted treatment reports from 
the VA Greater Los Angeles Healthcare System from September 
1997 through July 2006, to include Gardena Clinic records.  
The Veteran's spouse also submitted a statement in November 
2006.

No evidence added to the record since the last final 
disallowance of his claims shows, or even relates to, whether 
the Veteran has current diagnoses of chloracne and diabetes 
mellitus or that there were any verifiable stressors 
identified by the Veteran resulting in his PTSD.  In summary, 
new and material evidence has not been submitted to reopen 
the Veteran's claims for entitlement to service connection 
for PTSD, chloracne, and diabetes mellitus.  Since his claims 
may not be reopened, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).




Neuropathy

In a September 2003 rating decision, the RO denied service 
connection for neuropathy.  The basis of the denial was that 
the evidence of record did not show that the Veteran had been 
diagnosed with neuropathy.

Based on the above, in order to reopen his claims, the record 
must show the receipt, since the September 2003 final 
disallowance, of non-redundant and non-cumulative evidence 
establishing that the Veteran has current diagnoses of the 
claimed disabilities.

A VA outpatient treatment report from February 2003 indicated 
that the Veteran's pedal pulses were feeble to palpate in the 
lower extremities.  He was diagnosed with bilateral numbness 
in both of his feet.

This evidence establishes that the Veteran may currently have 
neuropathy and the claim should be reopened.  The treatment 
report is new and material as it relates to an unestablished 
fact necessary to substantiate the claim.  To this limited 
extent, the claim is granted.  In the below analysis, the 
Board will determine whether Veteran's neuropathy is related 
to service.

Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in- service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).  

Certain chronic diseases, including sensorineural hearing 
loss and hypertension, may be presumed to have been incurred 
in or aggravated by service if manifest to a compensable 
degree within one year of discharge from service.  See 38 
U.S.C.A.  §§ 1101, 1112, (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

A "hearing loss" disability is defined for VA compensation 
purposes with regard to audiologic testing involving puretone 
frequency thresholds and speech discrimination criteria.  38 
C.F.R. § 3.385 (2009).  For purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies of 500, 1,000, 2,000, 
3,000, or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent. Id.

Neuropathy, Hearing loss, Hypertension/heart condition

Service treatment reports are absent for complaints of or 
treatment for neuropathy, hearing loss, or hypertension/heart 
condition.  A separation report of medical examination 
indicated a normal clinical evaluation of the Veteran's lower 
extremities, ears, heart, and vascular system.  The Veteran 
had normal hearing bilaterally upon audiometric testing and 
his blood pressure was 120/80.  In an associated report of 
medical history, the Veteran reported that he had or has had 
high or low blood pressure.  He did not indicate a diagnosis 
for hypertension.  The Veteran also indicated that he had 
ear, nose, or throat trouble but did not identify a specific 
problem.  

These records provide highly probative evidence against the 
Veteran's claims because they show no neuropathy, hearing 
loss, or hypertension during service.

As stated above, the Veteran was diagnosed with bilateral 
numbness in both is feet in February 2003.  Also, in February 
2003, the Veteran was diagnosed with hypertension.  The Board 
notes that the Veteran underwent an audiology evaluation in 
June 2006.  There, he was diagnosed with moderate to profound 
sensorineural hearing loss with fair word discrimination in 
both ears.  While it is unclear whether the audiology testing 
was administered in accordance with VA standards (e.g. using 
the Maryland CNC Test for speech discrimination), the Board 
will assume, arguendo, that the Veteran has a current hearing 
loss disability.  The claims turn on whether the current 
disabilities are related to service.

The Veteran contends that his neuropathy, hearing loss, and 
hypertension/heart condition is related to his service and 
that his hearing loss is due to the noise exposure he 
experienced while in active service.  However, the first 
evidence of record showing symptoms or complaints of 
neuropathy, hearing loss, and hypertension was dated February 
2003, June 2006, and February 2003, respectively, over three 
decades after separation from service.  This is evidence 
against his claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints).

As to the Veteran's own contention, that his current 
neuropathy, hearing loss, and hypertension/heart condition 
are related to service, some quasi-medical questions do lend 
themselves to the opinions of laypersons.  For example, when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder s not a 
determination "medical in nature" and is capable of lay 
observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  However, in Jandreau, the U.S. Court of Appeals for 
the Federal Circuit explained, in footnote 4, that a veteran 
is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence 
as to more complex medical questions.

Here, the Board finds that the Veteran's opinions as to 
whether his current neuropathy, hearing loss, and 
hypertension/heart condition are related to service four 
decades ago are not competent evidence because current 
neuropathy, hearing loss, and hypertension/heart condition, 
as it relates to his service from so many years ago, are 
medical questions too complex to be the subject of the 
opinion of a layperson.  Simply stated, the Veteran's 
opinions regarding these issues are entitled to low probative 
weight. 

As in all claims for service connection, it is the Board's 
duty to assign probative value to the evidence and then to 
weigh the evidence favorable to the Veteran's claim against 
the evidence unfavorable to the Veteran's claim.  See Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board has 
the "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."); see also 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  If 
the favorable evidence outweighs the unfavorable evidence or 
if the favorable and unfavorable evidence are in relative 
equipoise, the Veteran's claim must be granted.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 3.102 (2008).  

Here, the absence of any report of neuropathy, hearing loss, 
and hypertension/heart condition during service or for 
decades thereafter is more probative than the Veteran's own 
assertions as to when he first experienced these problems.  
In summary, the in-service and post-service medical evidence 
(which is found to provide evidence against this claim, 
indicating problems that did not begin in service or for many 
years after service) are more probative than the Veteran's 
assertions as to whether his current neuropathy, hearing 
loss, and hypertension/heart condition are related to his 
service.

Hence, the preponderance of the evidence of record is against 
a grant of service connection for neuropathy, hearing loss, 
and hypertension/heart condition, and his claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Tinnitus, Bilateral knee disorder, Eczema

Service treatment records are absent for any complaints of or 
treatment for tinnitus, a bilateral knee disorder, or eczema.  
A separation report of medical examination from October 1969 
indicated normal clinical evaluations of the Veteran's ears, 
lower extremities, and skin.  In an associated report of 
medical history, the Veteran reported that he had ear, nose 
or throat trouble but did not identify a particular problem.  
He indicated that he did not have or ever had any skin 
diseases or any bone or joint deformity.  These records tend 
to show that the Veteran did not have symptoms of tinnitus, a 
bilateral knee disorder, or eczema in service, and weigh 
heavily against his claim.

In February 2006, a VA outpatient treatment report revealed 
that the Veteran complained of bilateral knee pain which had 
been ongoing for many "months".  

Not only does this indicate that the onset of the Veteran's 
bilateral knee pain was decades after separation, but the 
Veteran was also not diagnosed with any knee disability.  In 
this regard, the Board notes that VA generally does not grant 
service connection for symptoms which have not been 
associated with trauma or a disease process.  See e.g., 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted."); 
dismissed in part and vacated in part on other grounds, 
Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).

A VA outpatient treatment report from April 2006 indicated 
that the Veteran did not have symptoms of tinnitus.  Indeed, 
while the Veteran had a reported history of having tinnitus 
for 15 years (years after service, providing more evidence 
against this claim) in a June 2006 VA outpatient treatment 
report, the audiologist did not diagnose the Veteran with 
tinnitus.  

Also, in June 2006, a VA outpatient treatment report 
indicated that the Veteran's skin had no rashes.  No other 
skin problem, including eczema, was noted on the treatment 
report.

Service treatment records and VA outpatient treatment reports 
constitute strong evidence against the Veteran's claims 
because this evidence shows that the claimed diseases did not 
occur in service.  Most importantly, the Veteran does not 
have current diagnoses of the claimed conditions.

As discussed above, entitlement to service connection for 
disease or injury is limited to cases in which in-service 
incidents have resulted in the claimed disability.  See 38 
U.S.C.A. § 1110.  Hence, in the absence of proof of a present 
disability, there can be no valid claim for service 
connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board recognizes that the U.S. Court of Appeals for 
Veterans Claims (Court) has held that the presence of a 
chronic disability at any time during the claim process can 
support a grant of service connection if there is a 
relationship to service, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  
However, where, as in this case, there is no evidence of 
irritable colon, malaria, and amoebiasis, nor residuals 
therefrom during the claim period, that holding is 
inapplicable.

Only the Veteran's own contention that service connection is 
warranted stands in favor of his claims.  To the extent that 
the Veteran is of the opinion that he currently suffers from 
tinnitus, a bilateral knee disorder, and eczema, or that he 
had these conditions during service, such opinions are not 
competent evidence.  A layperson is generally not capable of 
opining on matters requiring medical knowledge.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997).  See also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the 
appropriate medical training and expertise is not competent 
to provide a probative opinion on a medical matter, to 
include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Furthermore, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Examples of the kind of medical condition that a layperson is 
competent to identify are found in Barr v Nicholson, 21 Vet. 
App. 303 (2007) (varicose veins) and in Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (flat feet).  An example of the 
kind of medical condition of which a layperson is not 
competent to identify is found in Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (bronchial asthma).  

Tinnitus, a bilateral knee disorder, and eczema would appear 
to fall into the latter class.  Thus, the Veteran's 
statements that he currently has these diseases and that they 
are related to service many years ago are is entitled to very 
low probative weight and are outweighed by the service and 
post-service treatment records.  

Hence, the preponderance of the evidence is against his 
claims for entitlement to service connection for tinnitus, a 
bilateral knee disorder, and eczema, and these claims must be 
denied.  The evidence in this case is not so evenly balanced 
so as to allow application of the benefit-of-the-doubt rule. 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2008).

Duties to Notify and Assist

The Board is required to ensure that VA's "duty to notify" 
and "duty to assist" obligations have been satisfied.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2008).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in August 2003 and May 2006.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 
2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4). 

Here, VA has not obtained a medical opinion as to whether the 
Veteran's current neuropathy, bilateral hearing loss, and 
hypertension/heart condition had onset during service or was 
otherwise etiologically related to his service.  The record 
is absent for any evidence of the second element discussed in 
McLendon, an event, injury, or disease occurring in service 
or within a presumptive period.  For that matter, there is no 
competent evidence of record of any association between the 
Veteran's current neuropathy, bilateral hearing loss, and 
hypertension/heart condition and his service except the 
Veteran's statements, were are found to be entitled to low 
probative value regarding the critical issue of whether any 
of these problems are related to service many years ago.  For 
these reasons, the Board declines to afford the Veteran a VA 
examination or obtain a medical opinion in this case.

As discussed above, there is no competent evidence that the 
Veteran has had tinnitus, a bilateral knee disorder, or 
eczema during any time period on appeal other than the 
Veteran's statements.  The record is absent for any evidence 
of persisting or recurring symptoms of the diseases, either 
during active service or during any period of time 
encompassed by the Veteran's claim.  Therefore, the first 
factor in determining whether a medical examination is 
necessary is not satisfied and the Board declines to afford 
the Veteran an examination.

With regard to the issue of tinnitus, while the Veteran can 
state he has ringing in his ears, the record as a whole 
clearly indicates either the Veteran does not have this 
problem and/or that it is not related to service, clearly 
outweighing his contentions.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The Veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and has not argued that any error 
or deficiency in the accomplishment of the duty to assist has 
prejudiced him in the adjudication of his appeal.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist the Veteran in the development of the 
claim.

ORDER

New and material evidence having not been submitted, the 
claims for service connection for PTSD, chloracne, and 
diabetes mellitus have not been reopened; to this extent, the 
appeal is denied.

New and material evidence has been received to reopen the 
claim of entitlement to service connection for neuropathy; to 
this extent, the appeal is granted.

Entitlement to service connection for neuropathy, bilateral 
hearing loss, tinnitus, bilateral knee disorder, eczema, and 
hypertension/heart condition is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


